19-3978
     Singh v. Garland
                                                                              BIA
                                                                        Douchy, IJ
                                                                      A087 992 719
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            ROBERT A. KATZMANN,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   TARINDER SINGH,
14            Petitioner,
15
16                      v.                                  19-3978
17                                                          NAC
18   MERRICK B. GARLAND,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Rachel Einbund, Esq., Law Office
24                                      of Rachel Einbund, PC, New York,
25                                      NY.
26
27   FOR RESPONDENT:                    Ethan P. Davis, Acting Assistant
28                                      Attorney General; Anthony P.
 1                                   Nicastro, Assistant Director;
 2                                   Sheri R. Glaser, Trial Attorney,
 3                                   Office of Immigration Litigation,
 4                                   United States Department of
 5                                   Justice, Washington, DC.

 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10         Petitioner Tarinder Singh, a native and citizen of India,

11   seeks review of a November 14, 2019, decision of the BIA

12   affirming a March 28, 2018, decision of an Immigration Judge

13   (“IJ”) denying his application for asylum, withholding of

14   removal, and protection under the Convention against Torture

15   (“CAT”). In re Tarinder Singh, No. A 087 992 719 (B.I.A. Nov.

16   14, 2019), aff’g No. A 087 992 719 (Immigr. Ct. N.Y. City Mar.

17   28, 2018).       We assume the parties’ familiarity with the

18   underlying facts and procedural history.

19         We have reviewed both the BIA’s decision and the IJ’s

20   decision for the sake of completeness. See Wangchuck v. Dep’t

21   of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).            The

22   applicable standards of review are well established.         See 8

23   U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d

24   67,   76   (2d   Cir.   2018)    (reviewing   adverse   credibility
                                        2
 1   determination     for   substantial          evidence).         The   IJ    may,

 2   “[c]onsidering the totality of the circumstances,” base a

 3   credibility   finding    on     an   asylum        applicant’s      “demeanor,

 4   candor, or responsiveness,” the plausibility of his account,

 5   and   inconsistencies      in    his       statements      or   between      his

 6   statements and other evidence, “without regard to whether an

 7   inconsistency, inaccuracy, or falsehood goes to the heart of

 8   the applicant’s claim.”         8 U.S.C. § 1158(b)(1)(B)(iii).               “We

 9   defer. . . to an IJ’s adverse credibility determination

10   unless, from the totality of the circumstances, it is plain

11   that no reasonable fact-finder could make such an adverse

12   credibility ruling.”       Xiu Xia Lin v. Mukasey, 534 F.3d 162,

13   167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d at 76.

14   Substantial     evidence        supports          the     agency’s    adverse

15   credibility determination.

16         The IJ reasonably relied on Singh’s demeanor.                        See 8

17   U.S.C. § 1158(b)(1)(B)(iii).               We defer to the IJ’s finding

18   that Singh’s testimony was hesitant, evasive, and frequently

19   non-responsive.    See Jin Chen v. U.S. Dep’t of Justice, 426

20   F.3d 104, 113 (2d Cir. 2005) (giving “particular deference to

21   credibility     determinations             that     are     based     on     the


                                            3
 1   adjudicator’s observation of the applicant’s demeanor”).

 2          Moreover,     inconsistencies       in   the    record       support    the

 3   demeanor finding and the adverse credibility determination as

 4   a whole.     See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d

 5   99, 109 (2d Cir. 2006) (“We can be . . . more confident in

 6   our review of observations about an applicant’s demeanor

 7   where . . . they are supported by specific examples of

 8   inconsistent        testimony.”).          Singh’s     written        and     oral

9    statements      were   inconsistent        regarding     the    dates    of    his

10   arrests and whether both he and his father were arrested in

11   June 2009.      The IJ was not required to credit his explanation

12   that he could not remember correctly. See Majidi v. Gonzales,

13   430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more

14   than    offer   a    plausible    explanation      for    his       inconsistent

15   statements to secure relief; he must demonstrate that a

16   reasonable      fact-finder      would     be compelled        to    credit    his

17   testimony.”) (internal quotation marks and citation omitted).

18          Moreover,     the   IJ    reasonably     concluded       that     Singh’s

19   documentary         evidence     and     witness      testimony        did     not

20   rehabilitate his claim.          See Biao Yang v. Gonzales, 496 F.3d

21   268, 273 (2d Cir. 2007) (“[T]he absence of corroboration in


                                            4
 1   general makes an applicant unable to rehabilitate testimony

 2   that has already been called into question.”).                     The IJ did

 3   not err in affording little evidentiary weight to the letters

 4   from   Singh’s      father,     mother,    cousin,    and    village     leader

 5   because     they     were      somewhat      inconsistent      with     Singh’s

 6   statements,        the     authors    were     not    subject      to    cross-

 7   examination, and his parents were interested parties.                       See

 8   Y.C.   v.   Holder,      741   F.3d   324,    332    (2d    Cir.   2013)   (“We

 9   generally defer to the agency's evaluation of the weight to

10   be afforded an applicant's documentary evidence.”); see also

11   In re H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (BIA 2010)

12   (finding letters from friends and family insufficient to

13   support alien’s claims because the authors were interested

14   witnesses not subject to cross-examination), overruled on

15   other grounds by Hui Lin Huang v. Holder, 677 F.3d 130, 133–

16   38   (2d    Cir.   2012).       Similarly,      although     Singh’s    sister

17   testified     at     the    hearing    and     was    subject      to   cross-

18   examination, her testimony further undermined Singh’s claim

19   because she could not recall whether she witnessed their

20   father’s arrest, whether that arrest occurred outside their

21   home, or if she visited Singh in the hospital after his


                                            5
 1   release from custody in June 2009.

 2          Given    Singh’s   demeanor    problems,    the   inconsistencies

 3   among his statements and evidence, and his lack of reliable

 4   corroboration,      substantial      evidence   supports    the   adverse

 5   credibility         determination.                See       8      U.S.C.

 6   § 1158(b)(1)(B)(iii); Likai Gao v. Barr, 968 F.3d 137, 145

 7   n.8 (2d Cir. 2020) (“[E]ven a single inconsistency might

 8   preclude an alien from showing that an IJ was compelled to

 9   find him credible. Multiple inconsistencies would so preclude

10   even     more     forcefully.”).         The      adverse   credibility

11   determination is dispositive of asylum, withholding, and CAT

12   because all three forms of relief rely on the same factual

13   predicate.      See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

14   Cir. 2006).

15          For the foregoing reasons, the petition for review is

16   DENIED.    All pending motions and applications are DENIED and

17   stays VACATED.

18                                      FOR THE COURT:
19                                      Catherine O’Hagan Wolfe,
20                                      Clerk of Court




                                          6